DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Dependent claims 2-7, 9-13 and 16-20 are objected to because their preambles do not match the preamble of their respective independent claims. The preamble of the independent claims indicate wireless changing receiver, while the preamble of the dependent claims indicate just the receivers.
Further, the latest of newest set of claims namely claims 1-20, were submitted on 11/25/2020. These claims need to show their status as amended with markings and underling the changes. 
Further, claims 3-6, 10-13 and 17-18 are objected to because they include acronyms RDCV, BJT, MOSFET, JFET without prior descriptions in the claims. The problem could be resolved by describing acronyms in the claims before using them as limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation "The system of claim 1" in line 1 of the preamble. There is insufficient antecedent basis for this limitation in the claim. Claim 1 is directed to a receiver.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10/778,273.
Take an example of comparing claim 1 of pending application and claim 1 of Patent No. 10/778,273.  The table below shows a direct comparison and mapping of the claims of the instant application and claims of the Patent.
As it can be seen from the table below, claim 1 of the patent includes all limitations of claim 1 of the current application, plus additional limitations “in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power”.  Thus, it would have been obvious to one skilled in the art before the effective filing date of the clamed invention to modify the claims of the current application by deleting the additional limitations from the patent claims in order to obtain broader version of the patent claims.
	Independent claims 8 and 15 are rejected in view of claims 6 and 11 of the patent claims for the same reasons as set forth above. 
	
Claims of the Instant application

1. A wireless charging receiver for receiving RF power from a transmitter comprising:

a rectifier circuit;

an LC circuit coupled to the rectifier circuit and the transmitter;

a single switch modulation circuit coupled to the rectifier circuit and the LC circuit;

an output circuit coupled to the rectifier circuit;





wherein a resistance value of the single switch modulation circuit is set in response to a detected parametric value of the LC circuit.

2. The receiver of claim 1 further comprising an in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power.

3. The receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate a stable RDCV value with respect to a normal RDCV value in response to the received RF power.

4, The receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate an increased RDCV value with respect to a normal RDCV value in response to the received RF power.

5. The receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate a decreased RDCV value with respect to a normal RDCV value in response to the received RF power.

6. The receiver of claim 1 wherein the single switch modulation circuit is one of a BJT, MOSFET, or JFET.

7. The receiver of claim 1 wherein the output circuit is one of a switching voltage regulator, a linear voltage regulator, or a battery charger.


8. A wireless charging receiver for receiving RF power from a transmitter comprising:
a rectifier circuit;
an LC circuit coupled to the rectifier circuit and the transmitter;
a single switch modulation circuit coupled to the rectifier circuit and the LC circuit;


9. The receiver of claim 8 further comprising an in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power.

10. The receiver of claim 8 wherein the resistance value is set to cause the rectifier circuit to generate a stable RDCV value with respect to a normal RDCV value in response to the received RF power.

11. The receiver of claim 8 wherein the resistance value is set to cause the rectifier circuit to generate an increased RDCV value with respect to a normal RDCV value in response to the received RF power.

12. The receiver of claim 8 wherein the resistance value is set to cause the rectifier circuit to generate a decreased RDCV value with respect to a normal RDCV value in response to the received RF power.

13. The receiver of claim 8 wherein the single switch modulation circuit is one of a BJT, MOSFET, or JFET.

14. The system of claim 1 further comprising:

an output circuit coupled to the rectifier circuit; and wherein the output circuit is one of a switching voltage regulator, a linear voltage regulator, or a battery charger.

15. A wireless charging receiver for receiving RF power from a transmitter comprising:

a rectifier circuit;
an LC circuit coupled to the rectifier circuit and the transmitter;
a modulation circuit coupled to the rectifier circuit and the LC circuit;
an output circuit coupled to the rectifier circuit;
wherein a resistance value of the single switch modulation circuit is set in response to a detected parametric value of the LC circuit.

16. The receiver of claim 15 further comprising an in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power.



a stable RDCV value with respect to a normal RDCV value in response to the received RF power;

an increased RDCV value with respect to a normal RDCV value in response to the received RFE power; and

a decreased RDCV value with respect to a normal RDCV value in response to the received RF power.

18. The receiver of claim 15 wherein the single switch modulation circuit is one of a BJT, MOSFET, or JFET.

19. The receiver of claim 15 wherein the output circuit is one of a switching voltage regulator, a linear voltage regulator, or a battery charger.

20. The receiver of claim 15 wherein the modulation circuit is a single switch circuit.






1.  A wireless charging receiver for receiving RF power from a transmitter comprising:

rectifier circuit;

an LC circuit coupled to the rectifier circuit and the 
transmitter;

a single switch modulation circuit coupled to the rectifier circuit and the LC circuit; and 

an output circuit coupled to the rectifier circuit; and

in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power;

wherein a resistance value of the single switch modulation circuit is set in response to a detected parametric value of the LC circuit; and

wherein the single switch modulation circuit is a transistor.


2.  The wireless charging receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate a stable voltage value with respect to a normal voltage value in response to the received RF power.

3.  The wireless charging receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate an increased voltage value with respect to a normal voltage value in response to the received RF power.

4.  The wireless charging receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate a decreased voltage value with respect to a normal voltage value in response to the received RF power.

5.  The wireless charging receiver of claim 1 wherein the output circuit is one of a switching voltage regulator, a linear voltage regulator, or a battery charger.


6.  A wireless charging receiver for receiving RF power from a transmitter comprising:
a rectifier circuit;
an LC circuit coupled to the rectifier circuit and the transmitter; and
a single switch modulation circuit coupled to the rectifier circuit and the LC circuit;

wherein a resistance value of the single switch modulation circuit is set in response to a detected parametric value of the LC circuit; and
wherein the single switch modulation circuit is a transistor.


7.  The wireless charging receiver of claim 8 wherein the resistance value is set to cause the rectifier circuit to generate a stable voltage value with respect to a normal voltage value in response to the received RF power.

8.  The wireless charging receiver of claim 8 wherein the resistance value is set to cause the rectifier circuit to generate an increased voltage value with respect to a normal voltage value in response to the received RF power.

9.  The wireless charging receiver of claim 8 wherein the resistance value is set to cause the rectifier circuit to generate a decreased voltage value with respect to a normal voltage value in response to the received RF power.

10.  The wireless charging receiver of claim 1 further comprising: an output circuit coupled to the rectifier circuit; wherein the output circuit is one of a switching voltage regulator, a linear voltage regulator, or a battery charger.

11 A wireless charging receiver for receiving RF power from a transmitter comprising:
a rectifier circuit;
an LC circuit coupled to the rectifier circuit and the transmitter;

a modulation circuit coupled to the rectifier circuit and the LC circuit; and
an output circuit coupled to the rectifier circuit; and
an in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power;
wherein an on-state resistance value of the single switch modulation circuit is set in response to a detected parametric value of the LC circuit; and
wherein the single switch modulation circuit is a transistor.



13.  The wireless charging receiver of claim 15 wherein the output circuit is one of a switching voltage regulator, a linear voltage regulator, or a battery charger.






14.  The wireless charging receiver of claim 15 wherein the modulation circuit is a single switch circuit.





Dependent claim 2, includes limitations that are found in claim 1 of the patent the underlined limitation, in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power.	
Thus, it would have been obvious to one skilled in the art before the effective filing date of the clamed invention to modify the claims of the current application by deleting the additional limitations from the patent claims in order to obtain broader version of the patent claims.
Dependent claims 3-5 and 7 are analogous to the features of claims 2-4 and 5 of the patent claims with a few minor word variations. Thus, it would have been obvious to one skilled in the art before the effective filing date of the clamed invention to modify the claims of these claims by modifying words from the patent claims because they convey an equivalent interpretation.
wherein the single switch modulation circuit is a transistor.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the clamed invention to modify the claims of the current application by deleting the additional limitations from the patent claims in order to obtain broader version of the patent claims.
Dependent claim 9, includes limitations that are found in claim 6 of the patent the underlined limitation, in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power.	
Thus, it would have been obvious to one skilled in the art before the effective filing date of the clamed invention to modify the claims of the current application by deleting the additional limitations from the patent claims in order to obtain broader version of the patent claims.
Dependent claims 10-12 and 14 are analogous to the features of claims 7-9 and 10 of the patent claims with a few minor word variations. Thus, it would have been obvious to one skilled in the art before the effective filing date of the clamed invention to modify the claims of these claims by modifying words from the patent claims because they convey an equivalent interpretation.
Dependent claim 13, includes limitations that are found in claim 6 of the patent the underlined limitation, wherein the single switch modulation circuit is a transistor.
Dependent claim 16, includes limitations that are found in claim 11 of the patent the underlined limitation, in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power.	
Thus, it would have been obvious to one skilled in the art before the effective filing date of the clamed invention to modify the claims of the current application by deleting the additional limitations from the patent claims in order to obtain broader version of the patent claims.

	Dependent claim 20, includes limitations that are found in claim 14 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Menegoli (US 2011/0053500, hereinafter Menegoli).
Referring to claim 1, Menegoli discloses a wireless charging receiver for receiving RF power from a transmitter (abstract, FIG.1, 2, 8 and 9, and Par. 33, 36, “receiver 108 may include a matching circuit 132 and a rectifier and switching circuit 134 to generate a DC power output to charge a battery 136 as shown in FIG. 2 or power a device coupled to the receiver (not shown). The matching circuit 132 may be included to match the impedance of the receiver 108 to the receive antenna 118”) comprising:
a rectifier circuit (FIG.2, “rectifier switch”. FIG. 8 and 9, and Par. 60, “to rectify the reduced RF signal energy into a nominal power”. Par. 79, 85, “A rectifier 840 may include devices such as, for example, diodes D1 and D2 and capacitor C5 to rectify the RF signal 835 from the matching and resonance circuit 830”);
in figures 7, the C1 and L2 are connected to the transmitter 710 and rectifier 740 (see Par. 73). Also figures 8 and 9, show the LC circuit (C1 and L1) connected to the rectifier circuit 840 and transmitter);
a single switch modulation circuit coupled to the rectifier circuit and the LC circuit (FIG. 8 and 9 and Par. 79-82, “a control signal 855 that feeds back to the de-tuning circuit 860. The de-tuning circuit 860 operates in parallel with the antenna and the resonance circuit 830 to create a modified RF signal 835”, “The de-tuning circuit 860 includes a variable impedance between the RF signal 835 and the ground. The variable impedance varies in response to the control signal 855”. Note that the de-tuning circuit 860 is equivalent to the claimed single switch modulation circuit, and it is coupled to the rectifier circuit and LC circuit as shown in figures 8 and 9);
an output circuit coupled to the rectifier circuit (FIG. 8 and 9, Par. 68, 70, “Vout”, “845”, “constant DC output signal 309 for providing power to a receiver device (not shown) for charging, powering”).
	Menegoli does not explicitly state the limitation: wherein a resistance value of the single switch modulation circuit is set in response to a detected parametric value of the LC circuit”.
resonance characteristics of the wireless power receiver 820 to vary the amount of power actually received on the DC signal”. 
	One skilled in the art recognizes a resonance circuit consists of an inductor and a capacitor connected together (e.g., the LC circuit of C1, L2 in FIG. 9). Accordingly, one skilled in the art would recognize that the variable resistance of the NMOS and the resonance characteristic of the LC circuit would be interdependent. Since the LC circuit of the Menegoli is equivalent to a resonant circuit and it would produce parametric values (e.g., resonance characteristics) and the resistance of the NMOS is interdependent on the L2C1 circuit, one skilled in the art would recognize that the teachings of Menegoli also encompasses a resistance value of a single switch modulation circuit is set in response to a detected parametric value of the LC circuit (see FIG. 8, 9 and par. 79-83, “the variable resistance through NMOS device N1 modifies the resonance characteristics of the wireless power receiver 820 to vary the amount of power actually received on the DC signal”. Note that LC circuit of the Menegoli is equivalent to a resonant circuit and thus, it would produce parametric values (e.g., resonance characteristics) and the resistance of the NMOS is interdependent on the L2C1 circuit).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Menegoli such that a resistance value of the single switch modulation circuit would be set in response to a detected parametric value of the LC circuit, for simply replacing one known method by another, or by replacing one circuit by an equivalent circuit.
Referring to claim 2, Menegoli discloses the wireless charging receiver of claim 1 further comprising an in-band controller coupled to the LC circuit and the single switch modulation circuit operational to detect a reflected parameter from incident RF power (FIG. 7, 8 and 9 and Par. 73, 79-83, “control signal 855 that feeds back to the de-tuning circuit 860. The de-tuning circuit 860 operates in parallel with the antenna and the resonance circuit 830 to create a modified RF signal 835 that has a 
Referring to claim 3, Menegoli discloses the wireless charging receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate a stable voltage value with respect to a normal voltage value in response to the received RF power (Menegoli, FIG. 8-9, and Par. 55, 62, 65, 81, 82, “desired voltage”, “creates a circuit that may control a voltage, a current, or other parameter”, “transistor N1 operates in the linear region such that the current between the source and drain of the NMOS transistor N1 is substantially proportional to the voltage”).
Referring to claim 4, Menegoli discloses the wireless charging receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate an increased voltage value with respect to a normal voltage value in response to the received RF power (Menegoli, FIG. 8-9, and Par. 93, 55, 62, 65, 81, 82, “adjusting the voltage level, or a combination thereof”, “creates a circuit that may control a voltage”, “transistor N1 operates in the linear region such that the current between the source and drain of the NMOS transistor N1 is substantially proportional to the voltage”, “linear de-tuning by adjusting the voltage on Vref”. Note that adjusting the voltage may be either increasing the voltage above a normal level or decreasing. Thus, the adjusting the voltage in Menegoli can be applied to adjusting it to an increased voltage value). 
Referring to claim 5, Menegoli discloses the wireless charging receiver of claim 1 wherein the resistance value is set to cause the rectifier circuit to generate a decreased voltage value with respect to a normal voltage value in response to the received RF power (Menegoli, FIG. 8-9, and Par. 93, 55, 62, 65, 
Referring to claim 6, Menegoli discloses the wireless charging receiver of claim 1 wherein the single switch modulation circuit is one of a BJT, MOSFET, or JFET (Menegoli, FIG. 9, Par. 21m 24, 82, 83, “NMOS”, “NMOS transistor is used as one exemplary embodiment, however other devices may be used, such as, for example, a PMOS device, bipolar transistors, and bipolar junction field effect transistors” ).
Referring to claim 7, Menegoli discloses the wireless charging receiver of claim 1 wherein the output circuit is one of a switching voltage regulator, a linear voltage regulator, or a battery charger (Menegoli, FIG. 1, 5, 9, “350”. Par. 36, 7, 12, 78, “generate a DC power output to charge a battery 136 as shown in FIG. 2”, “charge to a battery when the transmitter is transferring power to multiple devices”).
Claims 8-14 recite features analogous to the features of claims 1-7 respectively, with the exception, that claims 8-14 are drafted broader by not including the output circuit limitation in the claim 1. Thus, they are rejected for the same reasons as set forth above.
Claims 15-16 recite features analogous to the features of claims 1-2 respectively, except that claims 15-16 are broader because they are missing the limitation, “single switch modulation circuit coupled to the rectifere circuit and the LC circuit”. Thus, they are rejected for the same reasons as set forth above.
Referring to claim 17, Menegoli discloses the wireless charging receiver of claim 15 wherein the resistance value is set to cause the rectifier circuit to generate one of: a stable RDCV value with respect to a normal RDCV value in response to the received RF power; an increased RDCV value with respect to a normal RDCV value in response to the received RF power; and a decreased RDCV value with respect to 
Claims 18-19 recite features analogous to the features of claims 6-7 respectively. Thus, they are rejected for the same reasons as set forth above.
Referring to claim 20, Menegoli discloses the wireless charging receiver of claim 15 wherein the modulation circuit is a single switch circuit (FIG. 8 and 9 and Par. 79-82, “The de-tuning circuit 860 operates in parallel with the antenna and the resonance circuit 830 to create a modified RF signal 835”, “The de-tuning circuit 860 includes a variable impedance between the RF signal 835 and the ground. The variable impedance varies in response to the control signal 855”. Note that he de-tuning circuit 860 is equivalent to the claimed single switch modulation circuit, and it is coupled to the rectifier circuit and LC circuit as shown in figures 8 and 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644